Citation Nr: 1507053	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1948 to February 1952.   The Veteran died in January 2008, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to nonservice-connected death pension benefits has been raised by the appellant's October 2010 Form 21-534 and subsequent financial information submitted in October 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To acquire relevant outstanding private treatment records; associate a copy of a VA medical opinion with the claims file; and obtain a supplemental VA medical opinion.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4) .

In the present case, at the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and residuals of cold injury.  The Veteran's death certificate lists respiratory failure and lung cancer as the causes of death.  Dementia and PTSD are listed as other significant conditions contributing to death but not resulting in the underlying cause of death.  An autopsy was not performed.  See the January 2008 death certificate.

As an initial matter, the January 2013 statement of the case lists a May 19, 2011 medical opinion regarding the Veteran's cause of death among the evidence considered during that adjudication.  The DRO stated that the VA examiner concluded that the Veteran's service connected PTSD was not a contributing factor to his death, which was noted to be due to respiratory failure and lung cancer, and reasoned that PTSD is a psychological condition that does not cause, contribute to, nor enhance the development of respiratory failure or lung cancer.  On remand, a copy of this medical opinion must be associated with the claims file.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The appellant has asserted, on the August 2011 notice of disagreement and the March 2013 supplemental appeal (VA Form 9) that the Veteran started smoking cigarettes as self-medication for his service-connected PTSD symptoms.  VA mental health records from March and April 2001 also record the Veteran's reports of smoking marijuana every day for the previous two years in order to sleep and forget about his military days.  This theory, presented after the date of the medical opinion, would not have been considered by the examiner, and therefore, a supplemental opinion is needed as to whether the Veteran's service-connected PTSD was a contributory cause of death, or whether the Veteran's cause of death was caused by or aggravated by the service-connected PTSD.   

Finally, evidence of record indicates that relevant private treatment records remain outstanding.  Letters from the Veteran's private physicians, M.S.D. and M.J.G. noted that the Veteran had been under each of their care leading up to the Veteran's death, for conditions including chronic obstructive pulmonary disease and lung cancer.  The treatment records of such care do not appear in the claims file, and attempts have not yet been made by VA to obtain them.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of veterans.  Since a complete set of treatment records leading up to the Veteran's death, particularly those relating to respiratory disabilities, are relevant to the current claim, they should be obtained, pending any necessary release from the appellant.  38 C.F.R. § 3.159(c)(1) (2014). 
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide a release form for records and verify dates of the Veteran's private treatment with doctors M.S.D. and M.J.G.  A statement from Dr. M.S.D. indicated that he treated the Veteran between January 2005 and November 2007 and both physicians stated that their treatment included respiratory conditions.  After securing the appellant's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran and appellant.  In all correspondence to the appellant, the full name of the private physicians, which can be found on their March 2011 and March 2006 letter respectfully, should be used in order to aid her in responding to the request.)

2.  Obtain and associate a copy of the May 2011 VA medical opinion with the claims file.

3.  After completing the above, arrange for the claims file (and a copy of this remand) to be forwarded to an appropriate physician for review and a supplemental medical advisory opinion as to whether the Veteran's service-connected disabilities at least as likely as not (i.e., a 50 percent or better probability) caused, contributed to cause, or hastened his death.  The opinion should specifically address and discuss the appellant's theory of entitlement, i.e., that the Veteran's respiratory disorder which caused his death was caused or aggravated by his self-medicating for PTSD symptoms with cigarettes.  The examiner's attention is also directed to March and April 2001 VA treatment records noting the Veteran's report of two years where he smoked marijuana daily in order to sleep and forget his time in the military.

The consulting physician must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for the cause of the Veteran's death in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

